February 16, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals
CONTINENTAL CASUALTY COMPANY AS SUBROGEE OF TRAFFIC SYSTEMS
                 CONSTRUCTION, INC., Appellant

NO. 14-10-01128-CV                         V.

       AMERICAN SAFETY CASUALTY INSURANCE COMPANY, Appellee
                        ____________________



       This cause, an appeal from the order granting summary judgment in favor of
appellee, American Safety Casualty Insurance Company, signed June 17, 2010, and made
final by partial non-suit filed October 21, 2010, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the judgment
of the court below AFFIRMED.

       We order appellant, Continental Casualty Company as Subrogee of Traffic
Systems Construction, Inc., to pay all costs incurred in this appeal. We further order this
decision certified below for observance.